DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2020, 03/11/2021, and 04/15/2021; the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 18, 21, and 37 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by US 20200235901 A1 to Dou et al..

Regarding claim 1 Dou teaches...a method for sending data, comprising (P.355 discloses a method implemented for sending and receiving data): determining a preset Demodulation Reference Signal, DMRS, port ordering rule (P.191, Lns. 1-4, discloses determining a preset described as preconfigured or preset, port ordering rule ); mapping a data layer onto a DMRS port for transmission according to the preset DMRS port ordering rule (P.134, discloses a mapping relationship between a layer and an antenna port;   P. 191, Lns. 11-30 gives an example of mapping according to a DMSRS port ordering rule ), and sending the data layer to a terminal (P.134, Lns. 3-5, discloses the sending of the data layer to a terminal indicating the DMRS port corresponding to a specific quantity of layers of data so the terminal can correctly receive and demodulate a signal. P. 355 further discloses the embodiment that can transmit and receive the functions including the sending/receiving the data layer to the network device).

Regarding claim 3 Dou teaches...the method according to claim 1, wherein, the method further sending DCI to the terminal so that the terminal determines configuration parameters of the DMRS port according to the DCI (Abs, discloses the sending DCI to the terminal so it can receive the configuration parameters of the DMRS port according to the DCI).

Regarding claim 4 Dou teaches a method for receiving data, comprising (P.355 discloses a method implemented for sending and receiving data): determining a preset Demodulation 

Regarding claim 18 Dou teaches...an apparatus for sending data (Abs, P. 123 discloses transmission and reception), wherein, the apparatus comprises a memory (P.100) and a processor (P. 100), wherein the memory is configured to store program instructions, and the processor is configured to invoke the program instructions stored in the memory (P.103 )and, in accordance with an obtained program, perform the method of claim 1 (see claim 1 addressed above).

Regarding claim 21 Dou teaches...a data receiving apparatus (Abs, P. 123 discloses transmission and reception, wherein, the apparatus comprises a memory and a processor (P.100), wherein the memory is configured to store program instructions, and the processor is configured to invoke the program instructions stored in the memory  (P.103 )and, in accordance with an obtained program, perform: determining a preset DMRS port ordering rule (P.191, Lns. 1-4, discloses determining a preset described as preconfigured or preset, port ordering rule ); 

Regarding claim 37 Dou teaches...a computer storage medium (P. 103), wherein, the computer storage medium stores computer executable instructions (P.376, Lns. 1-5) which are configured to cause the computer to perform the method of claim 4 (see treatment of claim 4 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200235901 A1 to Dou et al. from hereon Dou in view of US 20180026764 A1 to Namgoong et al..

Regarding claim 2 Dou teaches the method according to claim 1, Dou teaches...wherein, the DMRS port ordering rule is preset in one of following ways (P.191, Lns. 1-4, discloses determining a preset described as preconfigured or preset, port ordering rule ): but does not teach...way 1-1: sorting based on an order of DMRS port numbers contained in a DMRS port vector from smallest to largest; way 1-2: sorting CDM groups to which the DMRS ports contained in the DMRS port vector belong, according to Code Division Multiplexing, CDM, group numbers, and for each CDM group, sorting DMRS ports in the CDM group according to DMRS port numbers; way 1-3: adopting an above way 1-1 or way 1-2 for single-codeword transmission; two steps as follows are comprised for dual-codeword transmission: step 1: grouping DMRS ports among DMRS ports allocated by DCI according to configured or indicated 

Namgoong teaches... way 1-1: sorting based on an order of DMRS port numbers contained in a DMRS port vector from smallest to largest (Fig. 6a, P. 61, discloses the sorting based on order of DMRS port numbers from smallest to largest described as ascending order, P.76 further 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dou by incorporating the teachings of Namgoong because it allows an apparatus or method to map transmission layers to DMRS antenna ports allowing the indication or determination of layers to be transmitted and the sorting of the antenna ports (Namgoong, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Allowable Subject Matter
Claim 5-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the mean reason for identifying allowable subject matter is the inclusion of receiving the data layer mapped onto a DMRS port for transmission according to a following formula.


    PNG
    media_image1.png
    593
    638
    media_image1.png
    Greyscale

Where the Po, ...P(v-1) represents v DMRS port numbers, and the vector of sent signals obtained by sorting data layers by number according to the quantity of “v” multiple-input-multiple-output, MIMO, data layers transmitted in parallel.  The nearest prior art 3GPP TS 38.211 sections 3.1.3 and 3.1.4 disclose the vector notation but do not disclose the restrictions as identified on claim 5.  Claims 6-17 are also objected as they depend from claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: US 20120300670 A1 to SUN discloses DMRS ports mapping layer to a DMRS; US 20120300709 A1 Su discloses allocation of data streams according to mapping from the base station from a layer to DMRS port mapping.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476